Citation Nr: 1230793	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-00 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot disability. 

4.  Entitlement to service connection for a left foot disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active military service from August 1976 to September 1980.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  

The issues of entitlement to service connection for right and left foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for peripheral neuropathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability is not etiologically related to service, including acoustic trauma sustained therein.

2.  The Veteran's current tinnitus disability is not etiologically related to service, including acoustic trauma sustained therein.



CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In November 2005, the RO sent the Veteran letters advising him of the elements required to establish service connection for his claimed disorders, as well as the respective duties of VA and the claimant in obtaining evidence.  A September 2007 letter also advised him of the effective-date and disability-rating elements of a claim as stated in the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records are on file.  Additionally, the Veteran underwent VA examinations in January and February 2011 to determine the nature and etiology of his claimed audio and foot disorders.  The Veteran has not asserted there is any existing documentary evidence that would be relevant to his claims, and the Board is also unaware of such evidence.  

In sum, the Board is satisfied any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the Veteran.  The Board will therefore address the merits of the claims.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

Service treatment records (STRs) including a January 1976 enlistment and August 1980 separation examination reports are negative for any diagnosis of a hearing loss or tinnitus disorder.  A November 1976 audiogram was also negative for findings of compensable hearing loss.  The Veteran marked "no" to "number of years in high noise area and type" and "history with hearing problems."

In his August 2005 claim, the Veteran asserted that his hearing loss started while in service while stationed at Cecil Field Naval Air Station.  He stated he worked on an A7-E aircraft and on the flight light and was exposed to loud aircraft noise daily.  He asserted his tinnitus was also caused by noise exposure in service. 

In an August 2005 VA progress note, the Veteran denied hearing loss and tinnitus. 

In a Social Security Administration disability functional report dated in November 2005 the Veteran complained of hearing problems. 

During an August 2007 VA audio consultation the Veteran reported gradual loss in hearing over several years.  He reported working for the railroad and was told he had hearing damage at that time because they did require hearing plugs or hearing protection.  He reported a four year history of noise exposure in the service being around jets, and a 10 year history of heavy noise exposure while working for the rail road.  He reported he works for Mills Pride with hearing protection.  Upon audiology examination, the examiner found normal hearing through 2000 Hz sloping to moderate high frequency hearing loss in each ear. 

During a February 2009 hearing, the Veteran testified that he was around aircraft and noise constantly while in the Navy.  He stated he had ringing in his ears at that time, but he thought it was normal.  He first sought treatment for hearing loss and tinnitus in 1985 or 1986 and they found hearing loss at the level of a woman's voice.  He denied subsequent treatment except for VA treatment in 2007.  The Veteran reported working for the railroad for 10 years after service which also included noise exposure.  

During a February 2011 VA examination, the Veteran complained of problems understanding speech in the presence of background noise, missing parts of conversations, and problems hearing on the right ear with the phone.  He reported noticing hearing loss since 2000.  He also reported tinnitus in both ears which said he started back in the 1970s while he was working around loud aircraft in the Navy.  He reported a history of noise exposure in the service from aircraft and pneumatic tools performing structural sheet metal work and work on aircraft hydraulics.  He stated he used hearing protection most of the time, but even so, the noise was extremely loud.  After he left the military he worked in the railroad industry for 10 years.  He claimed he worked as a foreman on a dual rail gang which laid both sides of rail at the same time and that he was not around excessively loud noise much.  He reported next working for a cabinet company operating a router fabricating cabinets for shows and demonstrations by the company.  He reported use of foam type earplugs when operating the router equipment.  The Veteran also stated he had recreational noise exposure racing motorcycles for about a year and that he rides street bikes which are not excessively loud.  He asserted his tinnitus started back in the 1970s when he was working around aircraft, particularly during high power engine run-ups.  He claimed that the cricket-sounding ear noises were intermittent for many years and then became constant about 10 years ago.  

Upon examination, the examiner found sensorineural hearing loss in both ears.  The examiner opined that the tinnitus was as likely as not a symptom associated with the hearing loss.  The examiner determined that the Veteran's bilateral hearing loss is less likely as not related to military service as the Veteran's separation examination showed no significant threshold shift over the period of service since his entrance physical examination.  If the Veteran had significant decrease of hearing during the period of service it would have shown on his discharge physical audiogram and would not have been delayed in onset years later.  The examiner opined that the Veteran's hearing loss is due to causes after military service, either idiopathic or possibly occupational noise exposure.  

Analysis

Based on a review of the record, the Board finds that service connection for bilateral hearing loss and tinnitus disabilities are not warranted.  The Veteran's bilateral hearing loss meets the requirements for disabling hearing for VA purposes.  See 38 C.F.R. § 3.385 (2011).  However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hearing loss and tinnitus are related to his active duty service.  As an initial matter, the Board finds the Veteran's reports of acoustic trauma during his active and reserve service to be credible.

The Veteran has specifically indicated that his hearing loss and tinnitus symptoms have existed since service, and he is certainly competent to do so.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the audiological records dated prior to 2007, during which the Veteran denied hearing loss and tinnitus, is more probative than the Veteran's possible contentions that he has experienced such continuity.  It is contemporaneous medical evidence and it is more probative than the Veteran's recent general assertions regarding his history of hearing loss and tinnitus.  Therefore, the Board finds that such continuity is not shown by the preponderance of the evidence of record.

Furthermore, the Board finds that the competent evidence of record establishes that the Veteran's hearing loss and tinnitus are not related to any event or incident incurred during his active service.  In the absence of a showing of continuity of symptomatology, the Veteran, as a layperson, is not competent to opine as to the etiology of his hearing loss and tinnitus, as this is a determination that is the result of an immediate cause-and-effect relationship and requires specific medical training or knowledge to provide.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Such a competent opinion was provided by the February 2011 VA examiner that specifically addressed the Veteran's hearing loss and tinnitus disability claims.  That examination was conducted by a medical professional, who took the Veteran's history, reviewed the claims file, accurately reported the evidence of record, and provided an opinion with a rationale that was based upon the record.  The Board finds that it is highly probative evidence, and there is no competent opinion of record suggesting otherwise.

Given the absence of any evidence of a bilateral hearing loss disability for 37 years following separation from active service, and in the absence of competent medical evidence that is far more probative and supportive of the claims that the Veteran's hearing loss and tinnitus disabilities are related to an in-service injury or disease than is currently of record, the preponderance of the evidence is against the claims for service connection; there is no doubt to be resolved; and service connection for a bilateral hearing loss disability and tinnitus disabilities is not warranted.  As such, the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
ORDER

Entitlement to service connection for bilateral hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran claims he has right and left foot disorders manifested by pain and itching which began in service. 

A service treatment record (STR) dated in November 1978 indicates the Veteran was treated for one large plantar wart on the bottom of the left foot.  An August 1980 separation examination was negative for foot abnormalities.

During a January 2011 VA examination, the examiner found light plantar callosities on bilateral feet.  However, the examiner diagnosed peripheral vascular disease (PVD) and failed to address whether the Veteran's callosities were related to his left foot plantar wart diagnosed in service. 

For the issues of entitlement to service connection for right and left foot disabilities, the Board finds that the Veteran should be scheduled for a new VA examination.  The VA examiner must determine whether the Veteran has a right or left foot disorder to include callosities, and the nature and likely etiology of any disorder diagnosed.  The examiner should also review the Veteran's prior medical history before stating an opinion and provide a reasoned explanation for its conclusion.  If the VA examiner cannot provide an opinion then he/she must provide a reasoned medical explanation of why he/she cannot give an opinion to the etiology of the Veteran's bilateral foot disorder.

Prior to any VA examination, the RO/AMC must obtain any pertinent treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  In addition, a copy of any pertinent records, not already of record, that are contained in Virtual VA should be associated with the claims file so that they are available for review by the examiner performing the examination ordered below.

2.  Then, the RO or the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed bilateral foot disabilities.

The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions as well as his subjective history.

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on the claims file review and the examination results, the examiner should render an render an opinion as to whether it is as likely as not (a 50 percent or better probability) that any diagnosed left and/or right foot disorder is related to his active service.  The rationale for the opinion must also be provided.  If the VA examiner cannot provide an opinion without resort to speculation then he/she must provide a reasoned medical explanation of why he/she cannot give an opinion to the etiology of the Veteran's bilateral foot disorder.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claims for service connection for right and left foot disabilities in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned, if so indicated, to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


